Name: 80/162/EEC: Council Decision of 5 February 1980 on the association of the overseas countries and territories with the European Economic Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-02-12

 Avis juridique important|31980D016280/162/EEC: Council Decision of 5 February 1980 on the association of the overseas countries and territories with the European Economic Community Official Journal L 035 , 12/02/1980 P. 0026****( 1 ) OJ NO L 176 , 1 . 7 . 1976 , P . 8 . COUNCIL DECISION OF 5 FEBRUARY 1980 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 80/162/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 136 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS IT IS NECESSARY TO MAINTAIN IN FORCE AFTER 1 MARCH 1980 THE PROVISIONS APPLICABLE WITHIN THE FRAMEWORK OF COUNCIL DECISION 76/568/EEC OF 29 JUNE 1976 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), HAS DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 54 OF DECISION 76/568/EEC SHALL BE REPLACED BY THE FOLLOWING : ' ARTICLE 54 THIS DECISION SHALL REMAIN APPLICABLE UNTIL THE ENTRY INTO FORCE OF NEW PROVISIONS IMPLEMENTING THE PRINCIPLES SET OUT IN ARTICLES 131 TO 135 OF THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY OR UNTIL 31 DECEMBER 1980 , WHICHEVER IS THE EARLIER . ' ARTICLE 2 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 5 FEBRUARY 1980 . FOR THE COUNCIL THE PRESIDENT G . ZAMBERLETTI